DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 12 February 2021, with respect to the objections to the claims have been fully considered and are persuasive.  The claim objections of claims 6-8 has been withdrawn. 

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. The Applicant argues that Dong's fastening hole 510 is not taught or suggested to be fastened to the bottom of any "battery case" however, the Examiner respectfully disagrees. DONG teaches in FIG 8 a penetrating fastening member 710 being fastened to the fastening hole 510 of support member 500 (see further [0077]). Further discussion of rejection over the prior art is discussed herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 20170056973A to Dong et al. (previously cited by Examiner; used English machine translation from Espacenet), herein after referred to as “DONG”.
Regarding claim 1, DONG depicts a secondary battery module (see [0024]; see further FIG 2) that includes a plurality of cells in a cell stack (see unit cells 100 in [0025] arranged in a first direction as being stacked, shown in FIG 2), a pair of end plates 300 at end portions in the stacking direction (see end plates 300 being at the outer most unit cells 100 disclosed in [0024; 0027]), and a bottom plate supporting the unit cells at a lower end (see pack bottom plate from which  supporting member 500 is formed thereon in [0065], see further FIG 2) on which the end plates are mounted (see end plates 300 being secured to supporting member 500 in [0032] by penetrating fastening member 710; see further FIG 8). 
DONG further teaches the battery module having a battery case housing (see battery module further comprising side plates 400 and bus bar holder 600 disclosed in [0028-0032] and teaching wherein the side plates 400 and bus bar holder 600 are to protect and support the unit cells 100 laterally and vertically [0031]) 
wherein a plate fixing portion (see penetrating fastening member 710 passing therethrough insertion portion 74 being fastened to the fastening hole 510 disposed therethrough pack bottom plate from which  supporting member 500 is formed thereon in [0065; 0075-0077]; see further FIG 8)
wherein the plate fixing portion is disposed in a region of the cell stack and the endplates (see penetrating fastening member 710 being disposed therethrough cylindrical member 720 
DONG is not specific to the structure being a battery pack. As DOUG meets the claimed components and structural limitations, the secondary battery module taught in DOUG would either be inherently or expected to function as a battery pack.
Claim Rejections - 35 USC § 103
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170056973A to Dong et al. (previously cited by Examiner; used English machine translation from Espacenet), herein after referred to as “DONG”. 
Regarding claim 3, DONG teaches a plate fixing portion being a hole portion provided in the bottom plate (see the fastening hole 510) wherein a screw is disposed in the hole portion (see fastening member 710 being fastened to the fastening hole 510 of the support member 500 disclosed [0077]).
While DONG is not specific to the screw being a female screw, the instant specification defines the “female screw” in [0030] and further, FIG 3 as a “nut 63” being a part corresponding to bolt B3. It would be obvious to one having ordinary skill that the fastening member 710 having a bolt head (see [0080]) and internal spiral thread as being a female screw. However, DONG is silent to the female screw being fastened by a bolt from below the bottom portion of the battery case.  It would be obvious to one having skill in the art Dong teaches an obvious alternative structure of the nut/bolt to secure the bottom plate.
Regarding claim 4, DONG teaches a plate fixing portion being a hole portion provided in the bottom plate (see the fastening hole 510) and further, the fastening member 710 being formed of a bolt (see [0078]); however DONG is silent to a nut being embedded in the hole portion, and the nut being fastened by a bolt from below the bottom portion of the battery case wherein a screw is disposed in the hole portion.
It would be obvious to one having skill in the art as of the effective filing date of the claimed invention to incorporate a nut fastened by the bolt therewithin the female screw as one would be 

Regarding claim 5, DONG is silent to the nut having a protruding portion protruding downward from a lower surface of the fastening hole and further is silent to there being a recess configured to be fitted to the protruding portion of the nut on the bottom portion of the battery case.
It would be obvious to one having skill in the art as of the effective filing date of the claimed invention to incorporate a nut fastened by the bolt therewithin the female screw as one would be motivated to further ensure the screw remain fastened within the battery module and would therefore result in a structure having a nut protruding downward from the fastening hole. One having skill in the art in light of the teachings of DONG would appreciate that the nut used be fitted in a recess so as not to protrude significantly from the bottom portion of the battery pack to maximize the area occupied by the unit cells in the limited space (see teaching in [0021]).
	Regarding claim 6, DONG does not disclose the end portion of the bolt does not protrude from an upper surface of the bottom plate. One having skill in the art in light of the teachings of DONG would appreciate that the bolt as not protruding from the bottom plate to reduce the size of the battery and to maximize the area occupied by the unit cells in the limited space (see teaching in [0021])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20170056973A to Dong et al. (previously cited by Examiner; used English machine translation from Espacenet), herein after referred to as “DONG” as applied to claim 1 above, and further in view of US 2015/0333305 A1 to Seki et al. (previously cited by Examiner), herein after referred to as “SEKI”.
Regarding claim 2, DONG teaches the battery module including a pair of side plates 400 arranged disposed at both ends in a direction orthogonal to the stacking direction (see side plates 400 

    PNG
    media_image1.png
    619
    535
    media_image1.png
    Greyscale

DONG is silent to the first fixing pieces being bent from the side plate 400; however the resulting feature shown in DONG FIG 8 is substantially identical to the first fixing pieces (disclosed in [0042] and shown in FIG 1 of the instant disclosure as being the front flange portion 52F and the rear flange portion 52R). 
DONG is further silent to the second fixing piece as extending along a lower surface of the bottom plate.

It would have been obvious as of the effective filing data to modify DONG with the teachings of SEKI in order to ensure proper alignment between the bottom portion and the battery structure, therefore ensuring proper alignment throughout the storage battery stack (see SEKI [0071]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170056973A to Dong et al. (previously cited by Examiner; used English machine translation from Espacenet), herein after referred to as “DONG”, in view of US 20110206948 Al to Asai et al. (previously cited by Examiner), herein after referred to as “ASAI”. 
 Regarding claim 7, while DONG teaches the battery module as including a cooling plate (see [0065-0066]), DONG is not specific to the structure of the cooling plate and is silent to there being a recess provided on an upper surface of the bottom portion of the battery case, and further, a refrigerant flow path being provided by a lower surface of the bottom plate and the recess of the battery case.
ASAI is relied upon for its teaching of a cooling plate 7 (see [0060]; FIG 14) for use in a battery block 50 having a recess (see enclosure 22 in [0075]; FIG 14) containing a refrigerant flow path (see coolant plumbing 20 being a coolant pipe 21 having coolant in [0075-0076]).  
It would be have been obvious as of the effective filing date of the claimed invention to modify the cooling plate in DONG with the teachings of ASAI to contribute to the reduction of the size of both the battery stacks 10 and the battery blocks 50.
 Regarding claim 8, DONG is silent to having a recess provided on a lower surface of the bottom portion of the battery case, wherein the recess is sealed by a cover member, wherein a refrigerant flow path is provided by the recess of the battery case and the cover member, and wherein the cover member is 
ASAI is relied upon for its teaching of cooling plate 7 (see [0060; 0068-0070]; FIG 14) provided with a recessed area, having a cover member (see thermally insulating film disposed on the surface of the cooling plate 7 opposite the battery stack; see further FIG 16), and further comprising a refrigerant flow path (see coolant plumbing 20 being a coolant pipe 21 having coolant in [0075-0076]).
It would be have been obvious to one having skill in the art as of the effective filing date of the claimed invention to modify DONG with the teachings in ASAI to have a recess portion to maximize the area occupied by the unit cells in the limited space (see teaching in DONG [0021]) and further incorporate the teachings involving the cooling plate to allow for superior thermal conductivity characteristics for efficient heat transfer between the battery cells 1 and the cooling plate 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150044538 A1 to Katayama et al. teaches battery pack mounted on an electric automobile having a plurality of battery modules on a cooling plate and end plates on the outer faces of the stacked battery modules being fastened to the bottom plate.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723